Registration No. 333-215066 As filed with the Securities and Exchange Commission February 9, 2017 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment #1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FERD (Exact name of registrant as specified in its charter) Nevada 38-4008286 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) Via Amerigo Vespucci 19, Int. 6, 30173 Venice, Italy + 390418520009 ferd@ferdcorp.com (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) BUSINESS FILINGS INCORPORATED ivision Street, Carson City, NV 89703 Tel: 608-827-5300 (Address, including zip code, and telephone number, including area code, of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: Ё If this Form is a post-effective registration statement filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: Ё If this Form is a post-effective registration statement filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: Ё Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Ё Accelerated filer Ё Non-accelerated filer Ё Smaller reporting company x (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities
